Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 81-89, 91  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 72-75, 77-79, 93-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072720 to Watkins in view of US 2004/0228967 to Leung.
Watkins teaches a method for manufacturing a nanoporous textured surface comprising an inorganic material by spincoating a nanoparticle composition, placing a transparent mold over and on the nanoparticle composition such that the nanoparticle composition conforms to the shape of the mold, irradiation with UV to cure the nanoparticle composition [0065].  Thereafter, the patterned nanostructure may be further coated (i.e., treated) so as to reduce porosity within the structures or distribute materials within the pores by ALD [0088].
Watkins does not anticipate performing ALD to tune the refractive index.  However, Watkins does teach further coating so as to reduce porosity within the structure or distribute materials within the pores using processes such as ALD [0088].  This is in the context of a desire to tune particular optoelectronic properties such as refractive index [0047].  One of ordinary skill in the art would have appreciated that the refractive index of a porous material can be tuned by filling the porosity with another material.  In order to bolster this position, Leung teaches a method of forming nanoporous coatings where the porosity is filled by ALD e.g. [0029].  In particular, this filling process reduces porosity and increases the refractive index of the coating [0063; 0049].  


Claims 73-75:
The nanoparticle composition includes stabilized metal oxide nanoparticles [0102] and a binder [0057].  The binder includes those claimed [0057].
Claim 77:
With respect to reducing the porosity to less than 25%, this is an art recognized result effective variable having an effect on refractive index and would have been obvious to routinely optimize.
Claims 94-95:
Leung teaches 20-30 atomic layer cycles is used [0029].  Such a small number of thin layers would not have an effect on the RMS surface roughness of the structure.
Claim 96:
Titania as the nanoparticle [0082].
Claim 97:
Leung teaches the presence of the ALD layer results in a coating with low thermal shrinkage [0017].  The shrinkage amount is on the order of less than 18% (Table 1, Table 5).
Claim 98:
Leung teaches the purpose of the ALD process is to provide a conformal, uniform coating of the entire pore surface [0029].  Such a process would cause little change in dimensions of feature of the pattern. 


Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072720 to Watkins in view of US 2004/0228967 to Leung in view of US 2014/0004381 to Elam.
.

Response to Arguments
Applicant’s arguments, filed 12/10/21, with respect to the rejection(s) of claim(s) under 102 have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759